    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 1 of 12




                              IN ARBITRATION BEFORE THE
                            NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management,            )
LLC,                                          )
                                              )
                         Claimant,            )
                                              )
               v.                             )       NFA Case No.18-ARB-15
                                              )
ADM Investor Services, Inc., Greg             )
Hostetler, High Ridge Futures,                )
LLC, Howard M. Rothman,                       )
Robert Boshnack, John Felag, Joshua           )
Herritt, Lazzara Consulting, Inc., and        )
Stephan Gerard Lazzara,                       )
                                              )
                         Respondents.         )

     RESPONDENTS’ MOTION FOR ENTRY OF A CONFIDENTIALITY ORDER

       Respondents ADM Investor Services, Inc. (“ADMIS”), Greg Hostetler, High Ridge

Futures, LLC, (“High Ridge”), Howard M. Rothman, Robert Boshnack, John Felag, Joshua

Herritt, Lazzara Consulting, Inc. (“LCI”) and Gerard Lazzara (collectively, “Respondents”), by

and through their attorneys, respectfully moves this Panel for the entry of the proposed

confidentiality order attached hereto as Exhibit A, and in support thereof, states as follows:

                                          ARGUMENT

       On October 10, 2019, the Panel ordered Respondents to produce documents containing

highly sensitive, competitive confidential information. The deadline to produce these documents

is October 25, 2019. Because of the nature of these documents and others to be exchanged in this

matter, Respondents have concerns that the information contained within will be disclosed to

third parties. In light of this concern, Respondents requests that the Panel enter the proposed

confidentiality order.

                                                  1
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 2 of 12




       Confidentiality orders are regularly entered in matters concerning confidential

commercial information. See Culinary Foods, Inc. v. Raychem Corp, 151 F.R.D. 297 (N.D. Ill.

1993). All of the documents for which Respondents seek protection contain highly sensitive,

competitive confidential information.

                                          CONCLUSION

       Wherefore, Respondents request that this Panel enter the proposed confidentiality order

attached hereto as Exhibit A. Respondents also request an extension of the October 25, 2019

deadline until the Panel resolves this confidentiality issue.


Dated: October 18, 2019                                By: Counsel for Respondents


                                                       /s/ Martin Doyle

Martin Doyle
Daryl M. Schumacher
Kopecky Schumacher Rosenburg LLC
120 N. LaSalle St., Suite 2000
Chicago, IL 60602
(312) 380-6633
mdoyle@ksrlaw.com




                                                  2
Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 3 of 12




                       EXHIBIT A




                                 3
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 4 of 12




                              IN ARBITRATION BEFORE THE
                            NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management,              )
LLC,                                            )
                                                )
                       Claimant,                )
                                                )
               v.                               )       NFA Case No.18-ARB-15
                                                )
ADM Investor Services, Inc., Greg               )
Hostetler, High Ridge Futures,                  )
LLC, Howard M. Rothman,                         )
Robert Boshnack, John Felag, Joshua             )
Herritt, Lazzara Consulting, Inc., and          )
Stephan Gerard Lazzara,                         )
                                                )
                       Respondents.             )


       I, ________, being the National Futures Association Arbitration Chairman appointed to

preside over the above-captioned matter, order and direct as follows:

       1.      This Confidentiality Order provides for the confidential treatment of documents

which the parties and/or non-party witness contend contain confidential information or material in

this matter (hereinafter, the “Arbitration”).

       2.      All materials produced or adduced in the course of discovery, including disclosures,

responses to discovery requests, exhibits, electronic information, testimony, and information based

on, derived or summarized therefrom, shall be subject to this Order. All such information shall be

used only for the purposes of prosecuting or defending this Arbitration and shall not be used for

any other purpose nor disclosed to any person except as expressly authorized by this Order. The

parties, counsel for the parties, and all other persons receiving information governed by this Order

shall take all reasonable steps to ensure that information governed by this Order is (i) used only

for the purposes specified herein, and (ii) disclosed only to persons authorized by this Order.
                                                    4
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 5 of 12




       3.       “Confidential Information” means information that, in the ordinary course of the

producing party’s business, is treated as confidential or is otherwise protected from the public

domain. Confidential information shall not include information that has become public other than

as a result of disclosure by a party in violation of the Confidentiality Order.

       4.       Any party producing or eliciting Confidential Information shall designate it as such

by labeling any documents at the time of production as “Confidential” or by identifying on the

record any testimony comprising or referring to Confidential Information.

       5.       “Confidential Information” may be disclosed or made available only to the

following:

       a. The parties to this arbitration or to any employee of a corporate party, but only to the

             extent that counsel determines in good faith that the employee’s assistance is

             reasonably necessary to the conduct of the arbitration. Any such employee to whom

             counsel for the parties makes a disclosure shall be provided with a copy of, and become

             subject to, the provisions of the Confidentiality Order.

       b. Staff or regular employees of the parties who have direct functional responsibility for

             the preparation and arbitration of this matter. Any such employee to whom counsel for

             the parties makes a disclosure shall be provided with a copy of, and become subject to,

             the provisions of the this Confidentiality Order

       c. Outside and in house counsel of record for the parties, as well as paralegals, secretarial

             staff, or clerical and other regular employees, and service vendors of such counsel

             (including outside copying services and outside litigation support services) working

             with or under the supervision of the parties’ outside or in-house counsel of record to

             the extent reasonably necessary to render professional services in this action;
                                                   5
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 6 of 12




       d. Experts engaged to assist in the preparation and trial of this Arbitration, provided that

            the Expert(s) sign a copy of EXHIBIT 1—CONFIDENTIALITY UNDERTAKING;

       e. Third-party witnesses necessary for any party to this arbitration to investigate its claims

            or defenses, or otherwise prepare for the Arbitration, provided that (1) the party has

            requested, and received, authorization from the producing party to disclose

            Confidential Information to the third-party witness, and (2) the third-party witness has

            executed a copy of EXHIBIT 1—CONFIDENTIALITY UNDERTAKING. If any

            party disputes whether authorization has been reasonably withheld, the parties shall

            meet and confer in good faith within ten business days, at a time and in a manner

            mutually agreeable, and make all reasonable efforts to resolve their differences. In the

            event the parties are not able to resolve the dispute, the party seeking to disclose the

            Confidential Information may challenge the denial of authorization upon motion. In the

            event of such motion, the burden of persuasion shall be on the moving party to establish

            why disclosure of the Confidential Information to the third-party is necessary to

            investigate its claims or defenses, or otherwise prepare for the Arbitration.

       f. Any person identified in such materials as the author, sender, addressee, or recipient of

            the Confidential Information; and

       g. The Chairman, the Panel, and any outside counsel or expert hired to advise the Panel.

       6.      Counsel shall keep the original of each executed Confidentiality Undertaking, make

it available to the Chairman upon request, and keep it for a period of three years after the

termination of the matter.

       7.      If any party disputes whether any Confidential Information is properly designated,

the parties shall seek to resolve such dispute among themselves. The party challenging any
                                                  6
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 7 of 12




designation shall provide written notice to the producing party of each designation it is challenging

and describing the basis for each objection. The producing party shall then respond in writing

within ten business days with its reason(s) for its designation. The parties shall then meet and

confer in good faith within ten business days, at a time and in a manner mutually agreeable, and

make all reasonable efforts to resolve their differences. In the event the parties are not able to

resolve the dispute, the designation of confidentiality may be challenged upon motion before the

Chairman. In the event of such motion, the burden of persuasion shall be on the party designating

the information as Confidential Information. Until the Chairman rules on the challenge, all parties

shall continue to treat the materials as Confidential Information under the terms of this Order.

        8.      An inadvertent failure to designate Confidential Information does not, standing

alone, waive the right to so designate the information as Confidential in the future. If a party

designates a document as Confidential Information after it was initially produced, the receiving

party, on notification of the designation, must make a reasonable effort to assure that the document

is treated in accordance with the provisions of this Order.

        9.      In the event any Confidential Information is disclosed to any person not authorized

by this Agreement to receive the Confidential Information, the party responsible for this disclosure

must immediately, in writing, bring all pertinent facts relating to such disclosure to the attention

of all parties whose Confidential Information was disclosed and seek to prevent the further

disclosure of such Confidential Information. The identification under this Paragraph of a party to

whom disclosure was made shall not constitute a waiver of attorney work product or attorney-

client privileges.

        10.     Unless otherwise ordered, this Order shall remain in force after the conclusion of

this arbitration. Within sixty (60) days of the conclusion of this Arbitration and any appeal thereof,
                                                  7
    Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 8 of 12




all Confidential Information shall be destroyed or returned to the producing party, at the option of

the party producing such Confidential Information, and each party or counsel for each Party shall

certify in writing its compliance herewith.



       ORDERED:



       ______________________
       Chairman




                                                 8
Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 9 of 12




                       EXHIBIT 1




                                 9
   Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 10 of 12




                              IN ARBITRATION BEFORE THE
                            NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management,             )
LLC,                                           )
                                               )
                       Claimant,               )
                                               )
               v.                              )        NFA Case No.18-ARB-15
                                               )
ADM Investor Services, Inc., Greg              )
Hostetler, High Ridge Futures,                 )
LLC, Howard M. Rothman,                        )
Robert Boshnack, John Felag, Joshua            )
Herritt, Lazzara Consulting, Inc., and         )
Stephan Gerard Lazzara,                        )
                                               )
                       Respondents.            )

                    [PROPOSED] CONFIDENTIALITY UNDERTAKING

       I hereby acknowledge that I have been given a copy of the Confidentiality Order dated

October ___, 2019, in the above-captioned arbitration, have reviewed the Order, and agree to be

bound by it. I expressly understand and agree that I shall not disclose Confidential Information to

others, except in accordance with the Orders. I further understand and agree that my obligation to

honor the confidentiality of such Confidential Information will continue even after the

termination of this Arbitration. I further understand and agree to submit myself to the personal

jurisdiction of any court, whether state or federal, located in Chicago, Illinois for matters relating

to this undertaking.

       I acknowledge and agree that the scope described above is necessary and reasonable in

order to protect the parties to the Arbitration in the conduct of their business.

       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true

and correct.

                                                   10
   Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 11 of 12




Executed on this ______ day of _________

Signed: _____________________________

Name: _____________________________

Title/Employer: ______________________




                                           11
Case 1:20-cv-03668-GHW-SDA Document 30-2 Filed 08/22/20 Page 12 of 12




                                 12
